Title: To Thomas Jefferson from John Barnes, 26 May 1799
From: Barnes, John
To: Jefferson, Thomas



sir
Philadelphia 26th May 1799.

I have at length the pleasure of Acknowledging—recpt: of your esteemed favr: 17th: with Minute—of yr. Appt: a/c—inclosed; you have mine, up to the present. Appr.imate Balla: in my favr. $60.49½-—which on examining, I hope will be found nearly Correct, and by this you—will be inabled, to Correct the statemt. you had the trouble—to form—from yr. Memoms.—
—Mr Roberts spoke to me, some time since and said he would call on me for abt, $400—I told him—I expected ⅌ every post, a Letter from you—on the subject, and desired him, to call in a day or two—, without ever recollecting your Memom: of directions left with me—Yesterday Morng he shewed to me, your letter—when I immediately paid him the Amot. $407.57 as ⅌ a/c a few hours Only—before the post Man—handed me yours—
Tobos. have been on the fall—for some time passed, and supposing you had made a Conditional Sale, I had not inquired lately—the state of this Market, Untill now, find the Home Consumers here—are fully supplied, that the late & present, for Shipping to Europe have generally been effected—by Barter—exchange for Merchandize—wholly—or in part, as well @ 4 @ 6 Mos. Crt. ⅌ Notes & ca.—is now, rather looking up.—Carolina—& Georgia by this Mode is now selling @ $9—& Richmond @ $10.—to advise—I dare not, but cannot forbear, to remark, that late in the fall—generally—is the best time for a Market here—either for Home Consumption or shipping
The prices—at Richmond I am informed are very inferior,—pray; at what season—do you Usually purchase your Cloathing Articles—terms & ca. & ca—possibly you might—dispose of a part of your Tobo. here by such a Mode of Accomodation—as here discribed—and to Advantage—rather—than risque a still greater—uncertainty—in this Case—had I the prices—terms—quality (Samples.) & quantities wanted—such as you Usually purchase in Virga. to compare with,  the imports here;—selling low, for the want of buyers and Bills of exchange (low Also—) from the very great—Scarsity of Cash—you could then judge—for yourself—with propriety, & determine your choice—at all events—avoid the European Markets—at this Crisis—let the—prospects be the most favorable—(which I presume theyre not) are Never the less, the most precarious, hazardous—and even desperate—very few indeed; except those—who are in a Manner forced into a Shipmt. will, at this time, risque the very uncertain fate of it—tho fully insured—the advance of Preum—Int & delay, Accidts. wastage—exps. upon exps. & ca. sweeps away—all extra suppose profits—& ca.—that, for my Own part, I would—not hesitate to prefer a low—but safe Sale, at Richmond—or Philada. via, part Barter—or long Credit.—
at present however there is no probable chance of Obtaining $10. clear of exps: still if any Tobo: will command that price—yrs: most certainly would—
I am Sir—very Respectfully your Obedt: H servt:

John Barnes

PS. I could I presume, Obtain for the most part of—your Cloathing—on very reasonable terms—& at 6 Mos Credit—mean while your Tobo: will become Old, & of course of more Value—and should the patterns—or samples be too bulckey—for a Letter—they—might be sent to me ⅌ a vessel via Richmond and still give me time—to make a favourable choice;—

